DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-3, 9, 12, 13, 20, 22, 25, 27, 37, 68 and 76-82.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Applicants' arguments, filed 04/28/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 81 recites the limitation "the diameter" in the first line.  There is insufficient antecedent basis for this limitation in the claim. The instant claims do not disclose a diameter. It is unclear what diameter “the diameter” is referring to. 

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 81 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 81 fails to further limit the subject matter of the claim upon which it depends since claim 81 depends from canceled claim 29.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-3, 9, 12, 13, 20, 22, 25, 27, 68, and 76-82 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al (U.S. Patent Application Pub. No. 2012/0276109 published on 11/01/2012; of record).
Fraser et al teach a composition comprising synthetic nanocarriers admixed with an antigen (Abstract and para [0207]) and further comprising a hydrophobic polyester carrier material (para [0142] and [0143]) and a rapalog (i.e., rapamycin or rapamycin analog) (para [0005], [0021], [0087], and [0170]; see also the nanocarrier composition comprising PLGA-rapamycin and antigen of Examples).
Fraser et al further teach the composition further comprising one or more amphiphilic entities as an additive that can promote the production of synthetic nanocarriers with increased stability, improved uniformity, or increased viscosity selected from, inter alia, polysorbate 80, sorbitan monolaurate, and palmitic acid (i.e., non-ionic surfactants with an HLB value less than 10) (para [0128]).
Fraser et al further teach the composition wherein a component can be encapsulated within, surrounded by, and/or dispersed throughout a polymer matrix (para [0134]). 
Fraser et al further teach the composition wherein the amount of hydrophobic carrier material/polymer in the synthetic nanocarriers has embodiments lying within 60-95 weight% hydrophobic carrier material/total solids (para [0130]).
Fraser et al further teach the composition wherein, in an exemplary embodiment, rapamycin is contained in the nanocarrier (i.e., encapsulated) and the amount of rapamycin is 42% by weight of rapalog relative to the weight of the hydrophobic carrier material (rapamycin 2.1g/PLGA 5g*100% = 42% by weight; Example 4).  
Fraser et al further teach the composition wherein the diameter is equal to or greater than 100 nm, 120 nm, 130 nm, 140 nm, and 150 nm (para [0096]).
Fraser et al further teach the composition wherein the composition further comprises a pharmaceutically acceptable excipient/carrier (para [0013] and [0100]).
The prior art discloses a composition containing a hydrophobic carrier material (para [0142] and [0143]), a rapalog (para [0005], [0021], [0087], and [0170]), and a non-ionic surfactant with a hydrophilic-lipophilic balance (HLB) value less than or equal to 10 (para [0128]). Together this would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See MPEP 2143 (I).
	In regards to instant claims 1 and 13 reciting wherein the amount of non-ionic surfactant with HLB value less than or equal to 10 is ≥ 0.01% but ≤ 20% and ≥ 0.1% but ≤ 15% by weight of non-ionic surfactant with a HLB value less than or equal to 10 relative to the weight of hydrophobic carrier material, respectively, Fraser et al. disclose wherein an amphiphilic entity can promote the production of synthetic nanocarriers with increased stability, improved uniformity, or increased viscosity. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount based on the stability, uniformity, and viscosity desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
	In regards to instant claim 2 reciting wherein the composition is initially sterile filterable through a 0.22 µm filter, the term “filterable” is merely a functional recitation requiring the ability to be filtered. The claim does not require, however, that filtration actually occurs. Accordingly, since the synthetic nanocarrier of Fraser et al. may be 100 nm (0.1 µm), the synthetic nanocarrier of Fraser et al. is filterable through a 0.22 µm filter. 

2.	Claims 1-3, 9, 12, 13, 20, 22, 25, 27, 37, 68, and 76-82 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al (U.S. Patent Application Pub. No. 2012/0276109 published on 11/01/2012; of record) in view of Unger et al. (U.S. Patent Application Pub. No. 2004/0038406 published on Feb. 26, 2004)
Fraser et al teach a composition comprising synthetic nanocarriers admixed with an antigen (Abstract and para [0207]) and further comprising a hydrophobic polyester carrier material (para [0142] and [0143]) and a rapalog (i.e., rapamycin or rapamycin analog) (para [0005], [0021], [0087], and [0170]; see also the nanocarrier composition comprising PLGA-rapamycin and antigen of Examples).
Fraser et al further teach the composition further comprising one or more amphiphilic entities as an additive that can promote the production of synthetic nanocarriers with increased stability, improved uniformity, or increased viscosity selected from, inter alia, polysorbate 80, sorbitan monolaurate, and palmitic acid (i.e., non-ionic surfactants with an HLB value less than 10) (para [0128]).
Fraser et al further teach the composition wherein a component can be encapsulated within, surrounded by, and/or dispersed throughout a polymer matrix (para [0134]). 
Fraser et al further teach the composition wherein the amount of hydrophobic carrier material/polymer in the synthetic nanocarriers has embodiments lying within 60-95 weight% hydrophobic carrier material/total solids (para [0130]).
Fraser et al further teach the composition wherein, in an exemplary embodiment, rapamycin is contained in the nanocarrier (i.e., encapsulated) and the amount of rapamycin is 42% by weight of rapalog relative to the weight of the hydrophobic carrier material (rapamycin 2.1g/PLGA 5g*100% = 42% by weight; Example 4).  
Fraser et al further teach the composition wherein the diameter is equal to or greater than 100 nm, 120 nm, 130 nm, 140 nm, and 150 nm (para [0096]).
Fraser et al further teach the composition wherein the composition further comprises a pharmaceutically acceptable excipient/carrier (para [0013] and [0100]).
	Fraser et al. differ from the instant claims insofar as not disclosing wherein the amount of non-ionic surfactant with HLB value less than or equal to 10 is ≥ 0.01% but ≤ 20% by weight of non-ionic surfactant with a HLB value less than or equal to 10 relative to the weight of hydrophobic carrier material and wherein the composition is in a kit.
	However, Unger et al. disclose a collection of particles having an agent, a surfactant molecule having an HLB value of less than about 6.0, and a polymer, with the collection of particles having an average diameter of less than about 200 nanometers (¶ [0007]). The polymer may be hydrophobic (¶ [0041]). The amount of surfactant may range up to about 10.0 weight percent (¶ [0037]). Agents include antigens (¶ [0058]). The collection of particles may be included in a kit having instructions for using the collection of particles (¶ [0009])
	Fraser et al. do not disclose an amount of amphiphilic entities. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated up to about 10.0 weight percent of amphiphilic entities into the synthetic nanocarriers of Fraser et al. since this is a known and effective amount of amphiphilic entities (i.e. surfactant) used to formulate nanocarriers that comprise antigens as taught by Unger et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have the composition of Fraser et al. in a kit motivated by the desire to incorporate instructions for using the composition of Fraser et al. as taught by Unger et al.
	In regards to instant claim 2 reciting wherein the composition is initially sterile filterable through a 0.22 µm filter, the term “filterable” is merely a functional recitation requiring the ability to be filtered. The claim does not require, however, that filtration actually occurs. Accordingly, since the synthetic nanocarrier of Fraser et al. may be 100 nm (0.1 µm), the synthetic nanocarrier of Fraser et al. is filterable through a 0.22 µm filter. 

Response to Arguments
	Applicant argues that a prima facie case of obviousness has not been made. It has not been demonstrated that there would have been a reason to modify Fraser to arrive at the claimed invention nor that the result in doing so arguendo would have been nothing more than what was predictable based on the cited reference.
	The Examiner does not find Applicant’s argument to be persuasive. According to MPEP 2143 (I)(A), to reject a claimed based on the rationale of combining prior are elements according to known methods to yield predictable results, the Office must articulate the following: 
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; 
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

The Examiner has met (1) by stating that the prior art discloses a composition containing a hydrophobic carrier material (para [0142] and [0143]), a rapalog (para [0005], [0021], [0087], and [0170]), and a non-ionic surfactant with a hydrophilic-lipophilic balance (HLB) value less than or equal to 10 (para [0128]). Together this would provide a composition as claimed instantly. The Examiner has met (2) by stating that Fraser et al further teach the composition wherein a component can be encapsulated within, surrounded by, and/or dispersed throughout a polymer matrix (para [0134]). Thus, one of ordinary skill in the art would have known how to combined the elements as claimed. The Examiner has met (3) by stating that Fraser et al disclose a nanocarrier composition comprising PLGA-rapamycin and antigen in the Examples and further teach that the composition further comprising one or more amphiphilic entities as an additive that can promote the production of synthetic nanocarriers with increased stability, improved uniformity, or increased viscosity selected from, inter alia, polysorbate 80, sorbitan monolaurate, and palmitic acid (i.e., non-ionic surfactants with an HLB value less than 10) (para [0128]). Thus, there is predictability in this combination since Fraser et al disclose the effects of adding the claimed non-ionic surfactant to a nanocarrier comprising a hydrophobic carrier material and a rapalog. Factor (4) is optional. Therefore, since the Examiner has articulated these factors, a prima facie case of obviousness has been made and Applicant’s argument is unpersuasive.

Applicant argues that the relevant facts and underlying reasoning supporting the assertion of routine optimization has not been made. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. A reasoning supporting optimization has been provided. As discussed in the rejection, Fraser et al. disclose wherein an amphiphilic entity can promote the production of synthetic nanocarriers with increased stability, improved uniformity, or increased viscosity. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount based on the stability, uniformity, and viscosity desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. As such, Applicant’s argument is unpersuasive.

Applicant argues that Fraser does not mention improved filterability and/or improved rapalog loading with non-ionic surfactants, such as those of the claims.
The Examiner does not find Applicant’s argument to be persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 (IV). As such, it is not necessary for Fraser to disclose incorporating palmitic acid (i.e., non-ionic surfactant with an HLB value less than 10) for the same reasons as Applicant.

Applicant argues that paragraph [0128] of Fraser states that an amphiphilic agent may be used and provides a list of over 60 possible amphiphilic agents, a number of which are not non-ionic surfactants as claimed. No teaching specifically relating to selecting a non-ionic surfactant with a HLB value of less than or equal to 10 or the amount of such as non-ionic surfactant relative to the weight of the hydrophobic carrier material has been provided.
The Examiner does not find Applicant’s argument to be persuasive. Fraser discloses wherein the composition may comprise an amphiphilic agent and discloses possible amphiphilic agents. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. See MPEP 2143 (I). Furthermore, a reference that “discloses a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). As such, Fraser disclosing multitude of amphiphilic agents does not make any one amphiphilic agent (e.g. a non-ionic surfactant with a HLB value of less than or equal to 10) less obvious. In regards to the amount of a non-ionic surfactant with a HLB value of less than or equal to 10, this has been addressed above. As such, Applicant’s argument is unpersuasive. 

Applicant argues that in Example 1 nanocarriers having the non-ionic, low HLB surfactant showed higher levels of rapamycin and increased filterability. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein a non-ionic surfactant with a hydrophilic-lipophilic balance (HLB) value less than or equal to 10 is unexpected. Example 1 compares compositions comprising sorbitan monopalmitate with compositions without sorbitan monopalmitate. It is unclear whether the improved rapamycin and increased filterability is due to sorbitan monopalmitate or due to a non-ionic surfactant with a hydrophilic-lipophilic balance (HLB) value less than or equal to 10 as claimed. One of ordinary skill in the art would not reasonably expect sorbitan monopalmitate to be reasonably representative of a non-ionic surfactant with a hydrophilic-lipophilic balance (HLB) value less than or equal to 10 since different surfactants have different solubilities, which may affect drug loading and composition size. Furthermore, it does not appear that a composition comprising sorbitan monopalmitate is always unexpected. Sample 6 has a lower filter throughput than sample 1 which does not comprise sorbitan monopalmitate. Sample 6 also has more rapamycin added, therefore one of ordinary skill in the art would reasonably expect for there to be a higher rapamycin loading. Therefore, Example 1 shows wherein a specific composition with a specific amount of rapamycin added and sobritan monopalmitate shows higher levels of rapamycin and increased filterability. Such composition is not claimed. Therefore, the claimed invention remains obvious.

Applicant argues that Example 3 and Figure 2 demonstrate that low HLB surfactant increases rapamycin load and nanocarrier filterability.
The Examiner does not find Applicant’s argument to be persuasive. As discussed previously, it does not appear that incorporating a non-ionic surfactant with a HLB less than or equal to 10 always results in a composition with improved rapalog loading as well as improved initial sterile filterability. Example 3 of the instant specification shows wherein Pluronic L-31 has a HLB of 1-7 and a rapamycin loading lower than Polysorbate 80, which has an HLB of 15, and a filterability comparable to Polysorbate 80. As such, Example 3 shows wherein a specific composition with a specific non-ionic surfactant shows higher levels of rapamycin and increased filterability. Such composition is not claimed. Therefore, the claimed invention remains obvious.

Applicant argues that Example 4 provides exemplary synthetic nanocarriers of the claims and demonstrates that incorporation of a surfactant as claimed leads to increased filterability and levels of rapalog ranging from 17.19 to 26.94 (% w/w).
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein a non-ionic surfactant with a hydrophilic-lipophilic balance (HLB) value less than or equal to 10 is unexpected. Example 4 compares compositions comprising SPAN 40 with compositions without SPAN 40. It is unclear whether the improved rapamycin and increased filterability is due to SPAN 40 or due to a non-ionic surfactant with a hydrophilic-lipophilic balance (HLB) value less than or equal to 10 as claimed. One of ordinary skill in the art would not reasonably expect SPAN 40 to be reasonably representative of a non-ionic surfactant with a hydrophilic-lipophilic balance (HLB) value less than or equal to 10 since different surfactants have different solubilities, which may affect drug loading and composition size. As such, Applicant’s argument is unpersuasive.

Applicant argues that Example 5 demonstrates that inclusion of a surfactant as claimed with non-polyester polymers can increase filterability of the synthetic nanocarriers.
The Examiner does not find Applicant’s argument to be persuasive. Example 5 uses SPAN 40 as the low HLB surfactant. As discussed above, it is unclear whether the improved rapamycin and increased filterability is due to SPAN 40 or due to a non-ionic surfactant with a hydrophilic-lipophilic balance (HLB) value less than or equal to 10 as claimed. Furthermore, it appears that compositions comprising SPAN 40 has increase filterability based on the matrix material. Example 5 shows wherein PS-PEG, DMPC, and P-123 are effective matrix materials for increasing filterability, while PS-PMMA is not. Therefore, Example 5 shows wherein a specific composition with a specific hydrophobic carrier material and SPAN 40 shows increased filterability. Such composition is not claimed. Therefore, the claimed invention remains obvious.

Applicant argues that Example 8 illustrates that a surfactant as claimed increases filterability of rapalogs and exemplifies four nanocarriers.
The Examiner does not find Applicant argument to be persuasive. Example 8 uses SPAN 40 as the low HLB surfactant. As discussed above, it is unclear whether the increased filterability is due to SPAN 40 or due to a non-ionic surfactant with a hydrophilic-lipophilic balance (HLB) value less than or equal to 10 as claimed. Furthermore, it appears that the composition comprising SPAN has increase filterability based on the specific rapalog. Example 8 shows wherein compositions with rapamysin and everolimus as the rapalog has improved filterability when SPAN 40 is incorporated, while compositions with temsirolimus and deforolimus as the rapalog does not. Therefore, Example 8 shows wherein a specific composition with a specific rapalog and SPAN 40 shows increased filterability. Such composition is not claimed. Therefore, the claimed invention remains obvious.

Applicant argues that Example 9 demonstrates results when different components of the synthetic nanocarriers are varied, finding that a number of synthetic nanocarriers that can result in initial sterile filterable synthetic nanocarriers with an amount of rapamycin that is expected to be efficacious in vivo. 
The Examiner does not find Applicant’s argument to be persuasive. Example 9 uses SPAN 40 as the low HLB surfactant. As discussed above, it is unclear whether the increased filterability is due to SPAN 40 or due to a non-ionic surfactant with a hydrophilic-lipophilic balance (HLB) value less than or equal to 10 as claimed. Furthermore, it appears that the amount of SPAN 40 affects filterability. Example 9 shows wherein 0.1, 0.25, 10, 11.25 and 15 % SPAN 40 has a lower filterability than 0% SPAN 40. Therefore, Example 9 shows wherein a specific composition with SPAN 40 and a specific amount of SPAN 40 shows increased filterability. Such composition is not claimed. Also, instant claim 1 recites an amount of ≥ 0.01% but ≤ 20% non-ionic surfactant. Thus, instant claim 1 recites an amount that is not effective. Therefore, the claimed invention remains obvious.

Applicant argues that Fraser does not teach or suggest improved rapalog loading or improved initial sterile filterability with non-ionic surfactants, such as those of the claims, so it is not clear how optimizing for the aforementioned properties would be possible, let alone with a reasonable expectation of success. 
The Examiner submits that Applicant showing appears to be probative of unexpected results; however, the instant claims are not commensurate in scope as discussed above. Therefore, the rejection is maintained.

Applicant argues that Unger does not cure the deficiencies of Fraser.
The Examiner submits that arguments with regards to Fraser are discussed above and are unpersuasive. Therefore, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9, 12, 13, 20, 22, 25, 27, 37, 68, and 76-82 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 14/934,135 (currently claims 1, 2, 11, 13, 15, 16, 19, 20, 24, 31, 32, 35, 41, 46, and 70).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a synthetic nanocarrier composition comprising the same hydrophobic carrier material, rapamycin, and non-ionic surfactant with HLB value less than 10 that is filterable through the same membrane filter size.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-3, 9, 12, 13, 20, 22, 25, 27, 37, 68 and 76-82 are rejected.
No claims are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612